DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with regard to claim objections of claim 10 and claim 15 have been fully considered and is withdrawn. 
Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive. In particular, the applicant argues that the prior art combination of Ohnishi with Swaminathan does not teach the claimed invention, since the micro lenses and VCSEL of Swaminathan are parallely aligned, asserting that this obviously does not dispose the angles differently between the microlenses and VCSEL. However, it should be noted that the claimed invention directs to the angles that are different from each other are of the angles between the optical axes of the micro lenses and the light-emitting portions. To understand the prior art Swaminathan, the examiner would like to direct attention to ¶47 which describes the interaction between the micro-lenses and VCSELs. The section describes that the micro-lens pattern are offset from the individual VCSELs which result in bending the angle of the emitted light from the individual VCSEL. The point of such an interaction would create a more uniform light, minimizing the difference in light from the center and the edges of the field of view. Because of this, even if the center lines of the VCSEL and microlenses are parallel, the different horizontal distances of the parallely aligned VCSEL and microlenses result in different angles of bending from the individual VCSEL from their interaction with lens which bend the light from the individual VCSEL. This interaction is made explicit when attention is directed to ¶50 of Swaminathan where “each MLA lens bends light because it is offset from its corresponding VCSEL” which the offset lenses cause . 

Claim Objections
Claim 1 objected to because of the following informalities:  the amended claim limitations refer to “the angles of optical axes” without previously disclosing the angles previous to this recitation, potentially raising issues of indefiniteness. Although it is not explicitly recited previously, the examiner understands the limitations of the claim language as presented, which goes on to further describe the claimed optical axes between the micro lenses and light-emitting portions. However, to avoid any potential issues of indefiniteness going forward, “the angles of optical axes” should be amended further to explicitly read as simply “angles of optical axes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,4,6,10,16,17,19 rejected under 35 U.S.C. 103 as being taught by OHNISHI; Yasuhiro (US 20150253129 A1) in view of Swaminathan; Krishna et al. (US 20170374244 A1)
Regarding claim 1, Ohnishi teaches, 
An image inspection device (title, “inspection apparatus”) which uses photographic images (title, having ”an obliquely arranged camera”) to inspect a target, (¶31, for “visual substrate inspection”) comprising: 
a photographing portion (¶34 and Fig. 1B-2, “a camera 2”) that photographs the target; (¶34, “photographs the substrate 4” for “taking images”) and  
5a light transmissible lighting portion (¶34 and Fig. 1B-1, “illumination device 1 is a capable of illuminating”) that is disposed between the target (¶34 and Fig. 1B-4, “substrate 4”) and the photographing portion (¶34 and Fig. 1B-2, “a camera 2” with the “illumination device 1” positioned between the camera 1 and substrate 4 as depicted in fig. 1B) and configured to irradiate light in a direction toward the target, (¶34 and Fig. 1B, “illumination device 1 is a capable of illuminating a substrate 4”) wherein an optical axis of the photographing portion directly passes through a light emission (¶35 and Fig. 1A and 1B, “opening 12 is provided at the vertex of the illumination device 1, and the camera 2 is positioned such that it can photograph the substrate 4 through the opening 12” both centered on the substrate 4 as depicted in fig. 1B)
wherein the lighting portion (¶34,35 and Fig. 1B, “illumination device 1”) comprises: 
a plurality of light-emitting portions that is arranged in a patterned form (¶35, illumination device 1 “blue LEDs 10B, green LEDs 10G and red LEDs 10R are arranged concentrically”) and configured to be capable of selectively emitting light; (¶34, illumination device 1 capable of “illumination light changing stepwise or continuously”) and  
	But does not explicitly teach, 
a plurality of light-emitting portions that is arranged in a matrix form 
10an optical system configured to control irradiation directions of the light emitted from each of the plurality of light-emitting portions to be directions corresponding to positions of each of the plurality of light-emitting portions. 
optical system is a micro lens array comprising a plurality of micro lenses 15arranged facing the plurality of light-emitting portions respectively and the plurality of micro lenses are disposed to be respectively corresponding to the plurality of light-emitting portions,
wherein the angles of optical axes of the plurality of micro lenses to optical axes of the plurality of light-emitting portions are different from each other. 
	However, Swaminathan teaches additionally,
a plurality of light-emitting portions that is arranged in a matrix form (¶43 and Fig. 3B, “a VCSEL array” arranged in a grid like pattern as depicted in Fig. 1B) 
(¶43,44, and Fig. 3C, “micro-lens array (MLA)”) configured to control irradiation directions of the light emitted (¶44, “Light from the MLA is projected through IR projection lens 306 to create projected pattern 307 on an object”) from each of the plurality of light-emitting portions to be directions corresponding to positions of each of the plurality of light-emitting portions (¶43 and Fig. 3C, “micro-lens array (MLA) includes multiple lenses with each lens positioned over one VCSEL (and the IR light it produces)”)  
optical system is a micro lens array comprising a plurality of micro lenses (¶43,44, and Fig. 3C, “micro-lens array (MLA) includes multiple lenses”) 15arranged facing the plurality of light-emitting portions respectively (¶43 and Fig. 3C, “micro-lens array (MLA) includes multiple lenses with each lens positioned over one VCSEL (and the IR light it produces)”) and the plurality of micro lenses are disposed to be respectively corresponding to the plurality of light-emitting portions, (¶49, “Each of VCSELs 501A-501C includes a micro lens located over a corresponding VCSEL”)
wherein the angles (¶50 and 47, “bending angles” for emitted light from individual VCSELs in the array to match the chief ray angle of the projection lens) of optical axes of the plurality of micro lenses (¶50, “centers of each MLA lens”) to optical axes of the plurality of light-emitting portions (¶50, centers of “a corresponding VCSEL” to each MLA lens) are different from each other. (¶50, “lens is offset with respect to the center of the VCSEL, the light from the VCSEL interacts with a different part of the lens, with a different curvature resulting in different bending angles.”) 
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan which will arrange the projecting units with a corresponding micro-lens. This 

Regarding claim 3, Ohnishi with Swaminathan teaches the limitation of claim 1,
	Swaminathan teaches additionally,
plurality of micro lenses (¶48-50 and Fig. 5, “lenses of the MLA”) are disposed in a manner that optical axes of at least a portion of the micro lenses among the plurality of micro lenses deviate from optical axes of the light-emitting portions facing at least the portion of the micro lenses. (¶50, “center 501C of VCSEL 501A is misaligned with the center 501D of MLA lens 501B, where center 501D is closer to the center of VCSEL array than center 501C of VCSEL 501A”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan which will arrange the projecting units with a corresponding micro-lens. This arrangement of projectors to micro-lenses can bend lights from each of the emitters that reduce loss of light from light emitted at the edges without compromising size and cost. 

Regarding claim 4, Ohnishi with Swaminathan teaches the limitation of claim 3,
	Ohnishi teaches additionally, 
lighting portion is divided into a plurality of lighting elements, (¶35, “light-source substrate in which blue LEDs 10B, green LEDs 10G and red LEDs 10R”)
	Swaminathan teaches additionally, 
in at least one lighting element among the plurality of lighting elements, (¶48-50 and Fig. 5, “light emitted by VCSELs in the VCSEL array“) at least the portion of the micro (¶50, “each MLA lens bends light because it is offset from its corresponding VCSEL“) smaller than pitches of the light-emitting portions. (¶50 and fig. 5, which fig 5 depicts “centers (centerlines) of a MLA lens and its corresponding VCSEL with more misalignment (more offset)” and “MLA lens and its corresponding VCSEL pairs with their respective centers (centerlines) less misaligned”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan which will arrange the projecting units with a corresponding micro-lens. This arrangement of projectors to micro-lenses can bend lights from each of the emitters that reduce loss of light from light emitted at the edges without compromising size and cost. 

Regarding claim 6, Ohnishi with Swaminathan teaches the limitation of claim 1,
	Swaminathan teaches additionally, 
wherein the plurality of micro lenses (¶48-50 and Fig. 5, “light emitted by VCSELs in the VCSEL array“) are disposed in a manner that optical axes of at least a portion of micro lenses among the 5plurality of micro lenses (¶50, “each MLA lens bends light because it is offset from its corresponding VCSEL“) are inclined with respect to optical axes of the light-emitting portions facing at least the portion of micro lenses. (¶50,49, and fig. 5, which fig 5 depicts “centers (centerlines) of a MLA lens and its corresponding VCSEL with more misalignment (more offset)” and “MLA lens and its corresponding VCSEL pairs with their respective centers (centerlines) less misaligned” such as those depicted in fig. 5 as “micro lens 501B is located over VCSEL 501A, micro lens 502B is located over VCSEL 502A, and micro lens 503B is located over VCSEL 503A”)


Regarding claim 10, Ohnishi with Swaminathan teaches the limitation of claim 1,
	Ohnishi teaches additionally, 
A lighting device comprising a lighting portion (¶34 and 36 and fig. 14, “inspection apparatus includes an illumination device 1” as depicted in Fig. 1B to provide “light irradiated onto the substrate 4”)

Regarding claim 16, Ohnishi with Swaminathan teaches the limitation of claim 3,
	Ohnishi teaches additionally, 
A lighting device comprising a lighting portion (¶34 and 36 and fig. 14, “inspection apparatus includes an illumination device 1” as depicted in Fig. 1B to provide “light irradiated onto the substrate 4”)

Regarding claim 17, Ohnishi with Swaminathan teaches the limitation of claim 4,
	Ohnishi teaches additionally, 
A lighting device comprising a lighting portion (¶34 and 36 and fig. 14, “inspection apparatus includes an illumination device 1” as depicted in Fig. 1B to provide “light irradiated onto the substrate 4”)


	Ohnishi teaches additionally, 
A lighting device comprising a lighting portion (¶34 and 36 and fig. 14, “inspection apparatus includes an illumination device 1” as depicted in Fig. 1B to provide “light irradiated onto the substrate 4”)

Claim 5,18 rejected under 35 U.S.C. 103 as being unpatentable over OHNISHI; Yasuhiro (US 20150253129 A1) in view of Swaminathan; Krishna et al. (US 20170374244 A1) in view of HANASHIMA; Naoki et al. (US 20180306404 A1)
Regarding claim 5, Ohnishi with Swaminathan teaches the limitation of claim 4,
	But does not explicitly teach the additional limitation of claim 5,
	Hanashima teaches additionally, 
at least the portion of the micro lenses is disposed disturbing regularity. (¶84 and Fig.4a and 4b, “make part of the ridge line have an irregular shape rather than a simple straight line or curve” for the “ridge lines between the adjacent microlenses 21” such as depicted in Fig. 4A and 4B)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan with the irregular shapes of Hanashima which incorporates half lenses into a microlens array. These irregularities can create boundaries between microlenses adjacent to each other non-flat and disrupt the phase of diffraction a wavefront to prevent diffracted light components in specific directions.  

Regarding claim 18, Ohnishi with Swaminathan with Hanashima teaches the limitation of claim 5,

A lighting device comprising a lighting portion (¶49 and fig. 14, which is described as “illumination system into an inspection tool or apparatus”)

Claim 7,11,12,14,20 rejected under 35 U.S.C. 103 as being unpatentable over OHNISHI; Yasuhiro (US 20150253129 A1) in view of Swaminathan; Krishna et al. (US 20170374244 A1) in view of TAGAWA; Tomohiko et al. (US 20170315273 A1)
Regarding claim 7, Ohnishi with Swaminathan teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 7,
lighting portion (title, “lens array and light source unit”) further includes a light-shielding portion (¶56 and fig. 4, “light shielding parts 102”) configured to shield the light (¶56 and fig. 4, parts 102 “are parts having been subjected to an outside light enter prevention process”) that is among the light emitted from the plurality of light-emitting portions (¶60, “light L2 emitted from the light emitting element 44 and radially spread is blocked (or absorbed) by its corresponding light shielding part 102”) and leaks from 10the surrounding of each of the plurality of micro lenses. (¶60, “light L2 is prevented from entering the next lens 66 which does not correspond to the light emitting element 44”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan with the lens array of Tagawa which has sections of light shielding parts. Having shielding is important in limiting light entering a lens to only light corresponding to that light emitting element. 



Regarding claim 12, dependent on claim 4, it is the same limitations of claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 12. 

Regarding claim 14, dependent on claim 6, it is the same limitations of claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 14. 

Regarding claim 20, Ohnishi with Swaminathan with Tagawa teaches the limitation of claim 7,
	Ohnishi teaches additionally, 
A lighting device comprising a lighting portion (¶49 and fig. 14, which is described as “illumination system into an inspection tool or apparatus”)

Claim 8,9 rejected under 35 U.S.C. 103 as being unpatentable over OHNISHI; Yasuhiro (US 20150253129 A1) in view of Swaminathan; Krishna et al. (US 20170374244 A1) in view of Di Trapani; Paolo et al. (US 20200056754 A1)
Regarding claim 8, Ohnishi with Swaminathan teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 8,
	However, Di Trapani teaches additionally, 
lighting portion (¶83 and fig.7, “unit 81”) further includes a light-shielding portion (¶83, “pinhole structure 85”) that is disposed between at least a portion of micro lenses among the plurality of micro lenses (¶83 and fig. 7, as depicted in fig. 7 the “pinhole structure 85” positioned before the pair of second microlenses 83B) and the light-(¶83 and fig. 7-11b, “sunlight forming unit 11B” which passes “collimated light 50” into the “pinhole structure 85” and out of the “microlenses” 83b as depicted in Fig. 7) and the light-shielding portion has pinholes that are formed (¶83 and Fig. 7, “Pinholes 87 of pinhole structure 85”) on locations which are deviated with respect to the optical axes of at least the portion of micro lenses. (¶83 and fig.7, “microlenses 83A, 83B and pinhole 87 are lined up along a central axis 89”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan with the illumination structure of Di Trapani which uses pinholes for each microlens. These pinholes eliminate spatial components. 

Regarding claim 9, Ohnishi with Swaminathan with Di Trapani teaches the limitation of claim 1,
	Ohnishi teaches additionally, 
a light diffusion portion (¶36 and fig. 1b,”diffuser panel 11” as depicted in Fig. 1B with specific openings for each light group) that diffuses the lights 20from the plurality of light-emitting portions. (¶36 and fig. 1B, “light irradiated onto the substrate 4 from all azimuth directions changes from blue to green to red as the zenith angle increases” of the “respective light-emitting regions 11B, 11G and 11R of the diffuser panel 11”)

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over OHNISHI; Yasuhiro (US 20150253129 A1) in view of Swaminathan; Krishna et al. (US 20170374244 A1) in view of HANASHIMA; Naoki et al. (US 20180306404 A1) in view of TAGAWA; Tomohiko et al. (US 20170315273 A1)
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483